Citation Nr: 1231852	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  09-01 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, including PTSD and anxiety disorder.

3.  Entitlement to service connection for erectile dysfunction (ED), including secondary to service-connected Type II Diabetes Mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from February 2006 and August 2007 decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  The February 2006 decision determined there was not new and material evidence and, therefore, denied the Veteran's petition to reopen his claim for service connection for PTSD.  The August 2007 decision denied his claim of entitlement to service connection for ED.

The claim for service connection for PTSD initially was considered and denied on its underlying merits in May 2003.  That prior decision determined service connection was not warranted because the Veteran had not established that he had engaged in combat in Vietnam to lessen his burden of proof of establishing the occurrence of a traumatic event ("stressor") during his military service, and had not provided the level of information and detail needed to independently corroborate any of the claimed events.

Since that May 2003 decision, however, he has submitted evidence showing not only a diagnosis of PTSD, but also of anxiety disorder.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service-connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  The U.S. Court of Appeals for Veterans Claims (Court/CAVC) has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively - after there has been a finding of fact based upon competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009) (emphasis in original).  

In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.  In determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim based upon distinctly diagnosed diseases or injuries or whether the evidence substantiates an element of a previously adjudicated matter.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).  New arguments based on the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence.  See Untalan v. Nicholson, 20 Vet. App. 467 (2006).

Therefore, in light of the Court's decision in Clemons and the Board's decision to reopen the Veteran's claim of entitlement to service connection for PTSD herein, the Board has recharacterized the issue as whether he is entitled to service connection for an acquired psychiatric disorder, now inclusive of both PTSD and anxiety disorder.

After reopening the claim for PTSD in this decision on the basis of new and material evidence, the Board is remanding the claim for an acquired psychiatric disorder, including for PTSD and anxiety disorder, along with the remaining claim for ED, to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development before deciding these claims on their underlying merits.



FINDINGS OF FACT

1.  The claim for service connection for PTSD initially was considered and denied on its underlying merits in May 2003.  The Veteran did not appeal that decision.

2.  That prior decision determined that service connection for PTSD was not warranted because the Veteran had not established that he had engaged in combat in Vietnam to lessen his burden of proof of establishing the occurrence of a traumatic event ("stressor") during his military service that might have led to his then current diagnosis of PTSD, and had not alternatively provided the level of information and detail needed to independently corroborate any of the alleged events.

3.  Evidence added to the record since that May 2003 decision, however, is not cumulative or redundant of the evidence on file at the time of that earlier decision and raises a reasonable possibility of substantiating the claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The RO's May 2003 decision denying the Veteran's claim for service connection for PTSD is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011).

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. §§ 5107, 5108; 38 C.F.R. §§ 3.102, 3.156, 3.159 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Since in this decision the Board is reopening the claim for PTSD because there is new and material evidence, the Board need not determine whether there has been compliance with the notice and duty to assist provisions of the Veterans Claims Assistance Act (VCAA), at least insofar as apprising the Veteran of the specific reasons for the prior denial of this claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006); VA Gen. Couns. Memo., para. 2, 3 (June 14, 2006).  The claim is being reopened, regardless.  Moreover, the Board will be in a better position to determine whether there has been compliance with the remaining duty to notify and assist provisions of the VCAA once the additional remand development of this claim is completed.  So a determination concerning that is being temporarily deferred.

II.  Whether there is New and Material Evidence to Reopen the Claim for Service Connection for PTSD

The RO first considered and denied this claim in a May 2003 rating decision.  The RO denied this claim in that initial decision because there was no award or decoration denoting combat - to in effect presume that a stressor had occurred, and because the Veteran had not alternatively provided sufficient information to independently verify any of his alleged stressors.  

In June 2003, the RO sent the Veteran a letter notifying him of that decision and apprising him of his procedural and appellate rights in the event he elected to appeal.  He did not file a notice of disagreement (NOD), in response, so that decision became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

He filed the petition at issue to reopen this claim in June 2005.  Therefore, the amended regulations with respect to new and material evidence are for application.  See 66 Fed. Reg. at 45,620, indicating to apply the revised version of 38 C.F.R. § 3.156 to petitions to reopen filed on or after August 29, 2001.

The February 2006 RO decision at issue in this appeal denied the petition to reopen this claim - concluding there was not new and material evidence.  Regardless, so, too, must the Board make this threshold preliminary determination, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate this claim on its underlying merits, i.e., on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen previously and finally denied claims); and VAOPGCPREC 05-92 (March 4, 1992).  See also Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant as further consideration of the claim is neither required nor permitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

If, on the other hand, there is new and material evidence, then the claim must be reopened and the former disposition reconsidered.  38 U.S.C.A. § 5108.

When determining whether a claim should be reopened, the Board performs a 
two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of all the evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of the claim on any basis, so irrespective of whether a prior decision on the underlying merits or, instead, a prior petition to reopen.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

In determining whether evidence is new and material, the credibility of the evidence in question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This presumption only applies when making a determination as to whether the evidence is new and material.  It does not apply when making a determination as to the ultimate credibility and weight of the evidence as it relates to the merits of the claim.  Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits.  See, too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

In the recent case of Shade v. Shinseki, 24 Vet. App. 110, 116 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  This phrase, "raises a reasonable possibility of substantiating the claim," does not create a third element for new and material evidence but was intended, instead, to provide guidance to VA adjudicators in determining whether submitted evidence meets the new and material requirements.  That is, the Board cannot require the evidence to be new, material, and raise a reasonable possibility of substantiating the claim.  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability that in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.

In the prior May 2003 final and binding decision, the RO denied the Veteran's claim because there was no evidence of a confirmed combat stressor that could have precipitated a diagnosis of PTSD.

Since that May 2003 decision, however, the Veteran has submitted additional VA treatment records dated from May 2003 to September 2008 listing diagnoses of PTSD and anxiety.  He also submitted multiple stressor statements in July 2006 concerning the events in service that he believes caused his PTSD.  So unlike when the RO initially considered and denied this claim in May 2003, there is competent evidence confirming he has PTSD and now also anxiety.  Additionally, he has provided more statements concerning his alleged stressors, including specifics about his assigned battalion and their actions while in Vietnam.  And, as explained, the credibility of this additional evidence is presumed - albeit for the limited purpose of determining whether this evidence is new and material.  Justus, 3 Vet. App. 510, 513 (1992).  And as the Court also explained in Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), new evidence is sufficient reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of the disability at issue, even where this additional evidence is not enough to convince the Board to grant the claim.  See also Shade, 24 Vet. App. at 117.

This finding of new and material evidence does not mean this claim ultimately will be granted, only that it is deserving of further consideration on its underlying merits.  So to this extent, and this extent only, the appeal is being granted subject to the further development of this claim on remand.  


ORDER

Because there is new and material evidence, the petition to reopen the claim for service connection for PTSD is granted.


REMAND

Before addressing the claim for service connection for an acquired psychiatric disorder, including PTSD and anxiety, as well as the claim of entitlement to service connection for ED, on their underlying merits, the Board finds that additional development of the evidence is required.

Regarding his claim for a psychiatric disorder, the Veteran asserts that he developed PTSD due to traumatic experiences ("stressors") while he was in the military, especially in Vietnam.  Specifically, he claims he saw a corporal killed by a booby trap, that he had to provide his own reconnaissance, that he ran over mines with jeeps and trucks, and that he was fired on by mortars, gunships, and even friendly fire.  He maintains these incidents are the reasons he now has PTSD, anxiety, and also suffers from insomnia.


Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303(a), 3.306.

To establish entitlement to direct service connection, there generally must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since filing his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the currently claimed disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

To establish service connection for PTSD, in particular, there must be:  (1) medical evidence diagnosing this condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

During the pendency of this appeal, however, VA's regulations pertaining to the requirements for establishing a service-connection claim for PTSD were amended effective July 13, 2010.  See Stressor Determinations for PTSD, 75 Fed. Reg. 39843 (July 13, 2010) (amending 38 C.F.R. § 3.304(f)).  This most recent amendment liberalizes, in some cases, the evidentiary standard for establishing the required 
in-service stressor.  Id.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by re-designating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) which reads as follows:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, 'fear of hostile military or terrorist activity' means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Id., at 39852.

VA's General Counsel has held that, where a law or regulation changes during the pendency of a claim, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the service member had prior to enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised 

version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of the change.  See also 38 C.F.R. § 3.114.  VA may apply only the earlier version of the regulation for the period prior to the effective date of the change.

The Veteran in this case receives consideration under the amended version of 38 C.F.R. § 3.304(f)(3) because his claim was appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.

Significantly, however, these most recent changes to § 3.304 do not affect PTSD claims predicated on combat service, prisoner-of-war (POW) status, or personal/sexual assault because these other type claims already have their own special provisions and exceptions in subparts (f)(2), (f)(4) and (f)(5), respectively.  These amendments to § 3.304(f)(3) relate only to the relaxed requirements for establishing the occurrence an in-service stressor and do not change the requirement that a Veteran requesting service connection for PTSD have a diagnosis of this disability in accordance with the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

As already discussed, the evidence in the file confirms the Veteran at least has the required diagnosis of PTSD; he also suffers from anxiety.  These diagnoses are both listed in his Vet Center treatment records, dating from March 2003, and in his VA treatment records, dating from September 2002 to September 2008.  According to Cohen, a diagnosis of PTSD is presumably in accordance with the DSM-IV criteria, both in terms of the adequacy and sufficiency of the stressor claimed.

Consequently, resolution of this case turns instead on whether there also is credible supporting evidence that a claimed in-service stressor actually occurred and, if so, whether there is the required evidence of a causal relationship or etiological link between the Veteran's PTSD diagnosis and the verified in-service stressor.


As for this requirement there be credible supporting evidence of his claimed 
in-service stressors, an August 2007 memorandum from the Joint Services Records Research Center (JSRRC) confirmed his unit received heavy fire in 1966, while in Vietnam.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  See, too, Pentecost v. Principi, 16 Vet. App. 124 (2002).  According to Pentecost, a base subjected to rocket attacks during the time a Veteran was stationed at a base tended to suggest he was subjected to the attacks; that is, his presence with the unit at the time those attacks occurred tended to corroborate his statement that he had experienced those attacks personally.

Additionally, this report included information on a Captain the Veteran identified in one of his stressor statements.  However, the report is supposedly two pages in length, but only one page is in the claims file.

His DD Form 214 as well shows he also received a Rifle Marksman Badge, Vietnam Service Medal (VSM) with a bronze service star, and an Overseas Bar for his service in Vietnam.  A medical nexus opinion therefore is needed to assist in determining whether either of his psychiatric disorders, PTSD or anxiety, is the result of the experiences he alleges to have had in Vietnam and that at least some of the evidence suggest occurred.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The duty to assist includes providing a medical examination or obtaining a medical nexus opinion when necessary to make a decision on a claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, just that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

With this in mind, the Veteran should be provided a VA compensation examination for this necessary medical nexus opinion.  Moreover, in accordance with the amended PTSD regulations, this examination must be provided by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, to determine whether the diagnosis of PTSD that has been offered is attributable to his military service - including the result of a stressor involving fear of hostile military or terrorist activity, meaning he experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of him or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and his response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  

Turning next to his claim of entitlement to service connection for ED, he claims this disorder is entirely the result of his already service-connected Type II Diabetes Mellitus and, therefore, is secondary to, meaning proximately due to, the result of, or aggravated by this disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Establishing service connection on this secondary basis requires evidence sufficient to show:  (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Medical evidence is generally, though not always, needed to associate the claimed condition with the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

Here, there is some question as to whether the Veteran has ED and, even if he does, the cause of it.  A VA treatment record dated in May 2005 indicates he has ED, but that it is likely related to his age.  There is no additional mention of this disorder in his other records, including in relation to his service-connected Type II Diabetes Mellitus.  It therefore first needs to be confirmed he has ED.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  See, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that he may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

If it is confirmed after examining the Veteran on remand that he has ED, then a medical nexus opinion would be additionally needed to determine the etiology of this disorder - and specifically insofar as whether is attributable to (caused or aggravated by) his already service-connected diabetes.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

Because this case presents complex medical and unresolved factual questions and since the Board is precluded from reaching its own unsubstantiated medical conclusions, medical opinions are required on these determinative issues.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Ask the Veteran whether he has received any further evaluation or treatment for his claimed disabilities, either from VA or elsewhere (privately, etc.).  If he has, attempt to obtain these additional records.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and him notified in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  Upon receipt of all additional records, schedule a VA compensation examination by a psychiatrist or psychologist, or contract equivalent, to determine the likelihood (very likely, as likely as not, or unlikely) the Veteran has PTSD, anxiety, or any other acquired psychiatric disorder as a result of his claimed stressors in service, especially those he says he experienced while stationed in Vietnam during the Vietnam War.

In determining whether the Veteran has PTSD as a result or consequence of the claimed stressors, the examiner should consider whether the alleged events are the type contemplated by the most recent revisions to 38 C.F.R. § 3.304(f)(3) involving fear of hostile military or terrorist activity.

If these claimed events involve combat, then consider the special provisions of 38 C.F.R. § 3.304(f)(2)


So the claim may require consideration under (f)(2), (f)(3), or both (f)(2) and (f)(3), depending on the specific stressor alleged

3.  Also schedule a VA compensation examination to:  

a) first determine whether the Veteran has ED; and,

b) if it is confirmed he does, for a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) his ED is proximately due to, the result of, or aggravated by his service-connected Type II Diabetes Mellitus, including as a consequence of medication prescribed to control or regulate his diabetes.

The term "as likely as not" (at least 50-percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation or aggravation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

For completeness of the requested opinions, it is essential the examiners review the claims file, including this remand, for the pertinent history of these claimed disabilities.

The examiners must discuss the medical rationales for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

If no opinion can be rendered concerning these claims, without resorting to mere speculation, explain why this is not possible or feasible - such as clarifying whether the examiner simply is unable to comment since the limits of medical knowledge have been exhausted or, instead, for example, there are multiple possible etiologies with none more prevalent than another, or he needs further information to assist in making this nexus determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.

The Veteran is hereby advised that failure to report for these examinations, without good cause, may have detrimental consequences on these pending claims.  38 C.F.R. § 3.655(b) (2011).

4.  Then readjudicate these claims for service connection for an acquired psychiatric disorder, including PTSD and anxiety, and for ED, on their underlying merits (i.e., on a de novo basis), in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


